DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informality:  On Line 13, Applicant recites “the received signal”.  However, for consistency with “a reception signal” in Lines 5-6 and for proper antecedent basis, the Examiner suggests changing “the received signal” to --the reception signal--.  Appropriate correction is required.

Claims 4-18 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims are not been further treated on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiner (DE 102004035246, disclosed in IDS 16 October 2020), hereinafter Schreiner, in view of Rayer (DE 102018203549), hereinafter Rayer.

Claim 1: Schreiner discloses a sensor assembly (Fig. 1) for an electrically adjustable piece of furniture (intended use) with at least one actuator (4) for adjusting an adjustable component (6) of the piece of furniture and a control system for controlling the at least one actuator (4), the sensor assembly comprising: 
 	a light transmitter (11a) and a light receiver (11b) coupled to each other via an optical light path [0026], wherein the light receiver (11b) is configured to provide a reception signal based on a received amount of light (inherent function of light receiver);
an aperture element (12) which is configured to at least partially cover the light path and which is mounted in a movable manner with respect to the light path in such a way that a change in a position of the aperture element (12) results in a change in the covering of the light path [0027]; and
an evaluation circuit (15) configured to generate a deformation signal based on the reception signal [0030],
wherein the sensor assembly is configured to be mounted in the piece of furniture such that the aperture element (12) converts a deformation or movement of the adjustable component into a change in the position of the aperture element (12) relative to the light path [0015].
Schreiner does not explicitly disclose wherein the evaluation unit is configured to control an amount of light emitted from the light transmitter via a control signal that is generated based on minimizing a difference between the reception signal and a reference signal.
Rayer, however, in the same field of endeavor of adaptive lighting systems, discloses wherein an evaluation unit is configured to control an amount of light emitted from a light transmitter via a control claim 9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schreiner’s evaluation unit to control the amount of light emitted from a light transmitter for the purpose of modulating the deformation signal to achieve a desired degree of adjustment.

Claim 4: Schreiner does not explicitly disclose the length of the light path.
 	However, Applicant has provided no criticality for the light path to be shorter than 2 cm, in particular shorter than 1 cm.  Applicant has disclosed only that “the distance between the light transmitter 210 and light receiver 220 is small” with “less than 2 cm” given only as an example (Spec. [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schreiner’s sensor assembly to have a small light path length, since “small” is subjective, for the purpose of providing a compact device.  

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiner, in view of Rayer as applied to claim 1 above, and further in view of Iwata et al. (US 6,539,804), hereinafter Iwata.

Claim 2: Schreiner is silent with respect to wherein the evaluation circuit comprises a filter stage.
 	Iwata, however, although not in the same field of endeavor, is nevertheless concerned with the same problem of signal processing.  Iwata discloses wherein an evaluation circuit comprises a filter stage and is configured to generate a deformation signal by filtering a control signal or a signal derived from the control signal using the filter stage (Col. 6, Line 65 - Col. 7, Line 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schreiner’s evaluation circuit with a filter stage for the purpose of achieving effective signal processing.

Claim 3: Schreiner, in view of Iwata, further discloses wherein the filter stage is designed as a low-pass filter stage and a differentiator is connected downstream of the low-pass filter stage (Col. 6, Line 65 - Col. 7, Line 6).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schreiner, in view of Rayer and Strothmann et al. (US 2013/0293173), hereinafter Strothmann.

Claim 19: Schreiner discloses a method (using the apparatus of Fig. 1) for operating an electrically adjustable piece of furniture comprising at least one actuator (4) for adjusting an adjustable component (6) of the piece of furniture and at least one sensor assembly, the at least one sensor assembly having a light transmitter (11a) and a light receiver (11b)  which are coupled to one another via an optical light path [0026], as well as an aperture element (12) which is configured to at least partially cover the light path and which is mounted in a movable manner with respect to the light path in such a way that a change in a position of the aperture element (12) results in a change in the covering of the light path [0027], the method comprising:
transmitting a first quantity of light from the light transmitter (11a) via the light path to the light receiver (11b) [0026];
generating, by means of the light receiver (11b), a reception signal based on a second amount of light received via the light path (inherent function of light receiver);
converting a deformation or movement of the adjustable component into a change in the position of the aperture element (12) relative to the light path [0015]; and
generation of a deformation signal based on the reception signal [0030].
Schreiner does not explicitly disclose controlling an amount of light emitted from the light transmitter via a control signal that is generated based on minimizing a difference between the reception signal and a reference signal.
claim 9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify method to control the amount of light emitted from a light transmitter for the purpose of modulating the deformation signal to achieve a desired degree of adjustment.
Schreiner is silent with respect to detecting a collision of the adjustable component.
Strothmann, however, in the same field of endeavor of force-sensitive sensors, discloses a method (using the apparatus of Fig. 3) for operating an electrically adjustable piece of furniture, the method comprising:
detecting, based on the deformation signal, in particular based on a change in the deformation signal, a collision of the adjustable component [0024]; and
terminating a movement of the at least one actuator and/or switching a direction of movement of the at least one actuator in case of a detected collision [0024].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Schreiner’s method by detecting a collision and preventing further movement in that direction for the purpose of preventing serious damage to the furniture or other objects, or injuries to nearby individuals (Strothmann [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896